Citation Nr: 1816649	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected bilateral knee patellofemoral pain syndrome/chondromalacia patella.

2.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected bilateral knee patellofemoral pain syndrome/chondromalacia patella.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral knee patellofemoral pain syndrome/chondromalacia patella.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral knee patellofemoral pain syndrome/chondromalacia patella.

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee patellofemoral pain syndrome/chondromalacia patella.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2010 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a travel Board Hearing before the undersigned in April 2017.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for bilateral knee degenerative joint disease (DJD).  She asserts that her current condition either manifested in-service or was a direct result of her now service-connected bilateral knee patellofemoral pain syndrome/chondromalacia patella.  

Of record is a May 2011 VA examination report reflecting that the Veteran suffers from osteoarthritis of the bilateral knees which pre-existed service and that DJD which is secondary to her osteoarthritis.  Within the report, the examiner opined that the Veteran's osteoarthritis and DJD were not aggravated beyond their natural progression by service.  The examiner also opined that while in-service her osteoarthritis and DJD were not aggravated by her manifesting patellofemoral pain syndrome/chondromalacia patella.  

That said, the record remains silent for an opinion addressing whether the Veteran's patellofemoral pain syndrome/chondromalacia patella has since service aggravated the Veteran's osteoarthritis or DJD beyond their normal progression.  Of note, the 2011 examiner opined that worsening of DJD by injury "would not present for months or, more likely, years [after injury]."  As the VA examination occurred shortly after service, it would be beneficial for an addendum opinion/examination to address the progression of her conditions.  

In May 2015 a Dr. J. R., M. D. provided a medical opinion indicating that the Veteran was physically fit on service entrance without preexisting disability. It is not clear as to whether Dr. J.R. is making reference to the Veteran's arthritis of the knees or her service connected patellofemoral syndrome. Indeed, to the extent he is suggesting that the arthritis had its initial onset in service, he does not reconcile this finding with the conclusion made by the VA examiner, who essentially stated that arthritis could no manifest in such a short period (one month) of time.  In any event, as this opinion was provided following the VA examination, it must be considered on remand.  

With regard to the remaining claims for service connection the record now contains respective diagnoses for strain of the left sacroiliac joint, right hip bursitis, and low back disabilities including degenerative arthritis.  See Dr. J. R., M. D. May 2015 Report and July 2017 Centura Orthopedic Treatment Records.  At the time of previous VA examinations the record was negative for diagnoses of these conditions.  On remand new VA examinations and opinions must be obtained addressing the nature and etiology of these disabilities, to include secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. The claims file should be returned to the May 2011 VA knee examiner.  If the May 2011 examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The Veteran must also be provided with a new VA examination that includes all appropriate tests.  Following review of the claims file, consideration of the May 2015 report from Dr. J.R., and physical examination, the examiner should enter opinions on the following:

a. Whether it is clear and unmistakable (obvious, manifest, or undebatable) that a diagnosable disability of the knees, to include osteoarthritis and DJD, preexisted any period of active service.

b. If so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the diagnosable disability, to include osteoarthritis and DJD, was not aggravated during or by military service, that is, above and beyond the condition's natural progression?

In either instance, the examiner should identify the clear and unmistakable evidence upon which this opinion is based.  Please the 2011 examiner's determination that the Veteran did not suffer any knee injury in-service and the determination that the Veteran had preexisting knee disabilities on entrance notwithstanding his being found fit on entrance and having clinically normal lower extremities and musculoskeletal system.  In so doing, please directly address the contradictory assertions made by Dr. R.

c. Without regard to answers to (1a) and (1b), the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral osteoarthritis and/or DJD were aggravated (made worse) by her service-connected bilateral knee patellofemoral pain syndrome/chondromalacia patella since service separation.

In rendering this opinion, please address the Veteran's competent reports that the pain and swelling of her knees has resulted in an altered gait and stance putting pressure on her hip and back.  See Board Hearing Testimony and April 2014 VA Form 9.

Note: the Veteran's profession as a hair stylist requires continuous standing, crouching, and bending which she asserts has further aggravated her bilateral patellofemoral pain syndrome/chondromalacia patella and in turn her other conditions.  

Note: the May 2011 VA examiner opined that the Veteran's reports of pain and swelling were associated with the patellofemoral pain syndrome/chondromalacia patella.  

Note: Dr. J. R., M. D.'s report addressing the manifestation and symptomatology associated with the Veteran's patellofemoral pain syndrome/chondromalacia patella.

2. Then schedule the Veteran for an examination in order to determine the etiology and nature of her claimed disabilities of the hips and low back.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

a. Identify any disabilities of the hips and low back present during the pendency of the appeal.





b. The examiner should render an opinion as to whether it is at least as likely as not that:

i. any found disability of the hip or low back began in military service or are related to her military service?

ii. any found disabilities of the hip and low back have been caused by her service-connected bilateral patellofemoral pain syndrome/chondromalacia patella?

iii. any found disabilities of the hip and low back have been aggravated (worsened beyond natural progression) by her service connected bilateral patellofemoral pain syndrome/chondromalacia patella? 

iv. In rendering these opinions, please address:

1. The Veteran's competent reports that the pain and swelling of her knees has resulted in an altered gait and stance putting pressure on her hip and back.  Please also note that the Veteran's profession as a hair stylist requires continuous standing, crouching, and bending which she asserts has further aggravated her bilateral chondromalacia patella pain syndrome and in turn her other conditions.  

2. Finally, the examiner must address the significance, if any, of the Veteran's recently diagnosed hip and back conditions not being present on VA examination shortly after service separation.  Particularly, address whether this subsequent manifestation in light of her reports of symptomatology at service separation supports the proposition that these conditions were a result of the continued overuse or strain of her knees.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  The physician should provide a comprehensive report including rationales for all opinions and conclusions. 

3. Then, after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought is denied, provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




